Opinion by
Read, J.
In this case only one point has been argued before us, and that is, whether the administrator was chargeable with interest received by him before he paid over the amount in his hands to the distributees. About this there can be no doubt, for he was but a trustee, and not the owner of the fund, and therefore bound to account for whatever he received. The amount of interest received and not accounted for or paid over is stated to be $136 19, and the court erred in not charging him with that amount.
Decree reversed at the costs of the appellants, and record remitted, with directions to proceed according to law.